[Cite as In re A.B., 2017-Ohio-5776.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BROWN COUNTY




IN THE MATTER OF: A.B., et al.                     :
                                                          CASE NO. CA2016-11-021
                                                   :
                                                                  OPINION
                                                   :               7/10/2017

                                                   :



              APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                              Case No. 2013-3081



Christine D. Tailer, P.O. Box 14, Georgetown, Ohio 45121, for appellant, M.J.

Zachary A. Corbin, Brown County Prosecuting Attorney, Mary McMullen, 510 East State
Street, Suite 2, Georgetown, Ohio 45121, for appellee, Brown County Children's Services

R. Aaron Maus, 302 East Main Street, Batavia, Ohio 45103, for W.B.

Julie D. Steddom, 120 Main Street, Ripley, Ohio 45167, for A.B.



        S. POWELL, P.J.

        {¶ 1} This appeal involves the juvenile court's legal custody determination regarding

four of M.J.'s ("Mother") five children; namely, A.B., born June 25, 2012, L.B., born August

24, 2010, S.B., born July 8, 2009, and J.B., born January 18, 2007. The father of three of the

children at issue, W.B. ("Father"), did not file an appeal in this matter. The father of the

remaining child is deceased. For reasons outlined in this appeal, we affirm the juvenile
                                                                                     Brown CA2016-11-021

court's decision.

        {¶ 2} On May 22, 2013, the Brown County Department of Job and Family Services

("BCDJFS") filed a complaint alleging all eight children under Mother and Father's care were

abused, neglected, and dependent.1 According to the affidavit attached to the complaint,

these allegations arose after another of Father's children, Sa.B., who was then just three

years old, climbed out of a window of Mother's one-bedroom apartment where he was then

discovered by a neighbor approximately 30 minutes later. At the time this incident occurred,

it is undisputed that Father was caring for the child while Mother was at work. It is also

undisputed that BCDJFS was instrumental in locating the apartment for Mother after she

reported she was homeless, pregnant, and struggling to care for her other four children.

        {¶ 3} After the police were called to the scene, an investigator with BCDJFS

responded to Mother's apartment and observed the home to be cluttered with trash, clothes,

and other items strewn throughout. The investigator further noted significant concerns

regarding the children's cleanliness and hygiene. In total, although BCDJFS intended the

apartment to be just for Mother and her then four children, eight children and three adults, at

one point, had lived in the one-bedroom apartment, including Father's wife, An.B. ("Wife"),

although she and Father had apparently separated. Father was later charged with child

endangering and all eight children were placed in the temporary custody of BCDJFS. A case

plan was also established and a guardian ad litem was appointed. As the guardian ad litem

later testified when asked about the status of the children living in this apartment, "many

animals are better cared for in terms of hygiene than these children were."

        {¶ 4} On July 15, 2013, the juvenile court held an adjudication hearing, during which




1. Beginning in 2002, this is the third instance where BCDJFS was involved with Mother, Father, and their
respective children. However, for purposes of this appeal, unless otherwise applicable, we will limit our review to
matters occurring after BCDJFS filed its complaint in 2013.
                                                       -2-
                                                                                Brown CA2016-11-021

time the parties stipulated to the dependency of the eight children born to Mother, Father,

and Wife. Thereafter, on December 16, 2013, BCDJFS filed a motion requesting legal

custody of A.B. be granted to her foster parents, Mr. and Mrs. Gray (collectively, the "Grays").

That same day, BCDJFS also filed a motion requesting legal custody of J.B. be granted to

her foster parents, Mr. and Mrs. Black (collectively, the "Blacks"). Approximately two months

later, on February 27, 2014, BCDJFS filed two additional motions requesting legal custody of

L.B. and S.B. be granted to their foster parents, Mr. and Mrs. White (collectively, the

"Whites"). It is undisputed that the Grays, the Blacks, and the Whites had all filed a

statement of understanding with the juvenile court as required by R.C. 2151.353(A)(3).2

        {¶ 5} The juvenile court held a five-day disposition hearing before a juvenile court

magistrate that ultimately concluded on November 25, 2014. During this hearing, the

magistrate heard extensive testimony regarding the children's hygiene, general cleanliness,

and issues with the one-bedroom apartment where they had, at least periodically, lived with

Mother, Father, and Wife, including the fact that the apartment had been infected with

bedbugs and roaches. After taking the matter under advisement, on March 31, 2015, the

magistrate issued its decision granting BCDJFS' motions awarding legal custody of the

children to their respective foster parents, the Grays, the Blacks, and the Whites. In so

holding, the magistrate determined Mother, Father, and Wife were unfit to properly care for

any of the eight children living in Mother's one-bedroom apartment since they "did not provide

hygienic cleanliness for the children." The magistrate further found that "the condition of the

residence was intolerable for the well-being of the children" and that they "did not alleviate

the harmful condition of the children," despite repeated help from BCDJFS.

        {¶ 6} On April 6, 2015, Mother filed objections to the magistrate's decision. Several



2. For the purposes of this opinion we have changed the names of the foster families in keeping with supreme
court guidelines to avoid references likely to reveal the identities of the juveniles.
                                                    -3-
                                                                       Brown CA2016-11-021

months later, on October 19, 2015, Mother filed a memorandum in support of her objections

to the magistrate's decision. Approximately one year later, on October 21, 2016, the juvenile

court issued a decision overruling Mother's objections to the magistrate's decision, thereby

affirming and adopting the magistrate's decision in its entirety. Mother now appeals from the

juvenile court's decision, raising seven assignments of error for review.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE STATE DID NOT PRESENT SUFFICIENT EVIDENCE TO MEET ITS

BURDEN OF PROOF AND AS SUCH THE AWARD OF LEGAL CUSTODY TO OTHERS

WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 9} In her first assignment of error, Mother argues the juvenile court's decision to

grant legal custody of the four children at issue to the Grays, the Blacks, and the Whites,

three nonrelative families, was not supported by a preponderance of the evidence and was

otherwise against the manifest weight of the evidence. We disagree.

       {¶ 10} Pursuant to R.C. 2151.353(A)(3), if a child is adjudicated an abused, neglected,

or dependent child, the juvenile court may award legal custody of the child "to either parent or

to any other person who, prior to the dispositional hearing, files a motion requesting legal

custody of the child[.]"   Unlike permanent custody, legal custody merely vests in the

custodian the physical care and control of the child while residual parental rights and

responsibilities remain intact. In re M.M., 12th Dist. Fayette No. CA2010-12-034, 2011-Ohio-

3913, ¶ 7. Therefore, unlike permanent custody, granting legal custody does not terminate

the parent-child relationship. Id.

       {¶ 11} A juvenile court "may award legal custody to a nonparent upon a demonstration

by a preponderance of the evidence that granting legal custody to the nonparent is in the

child's best interest." In re C.A., 12th Dist. Butler No. CA2014-07-165, 2015-Ohio-1410, ¶ 13.

In order to determine the best interest of a child, R.C. 3109.04(F)(1) requires the juvenile
                                              -4-
                                                                         Brown CA2016-11-021

court to consider all relevant factors, including, but not limited to, any applicable factors

provided in R.C. 3109.04(F). In re L.T., 12th Dist. Butler Nos. CA2016-03-048 and CA2016-

03-058, 2016-Ohio-5272, ¶ 60. These factors include, but are not limited to: (1) the wishes of

the child's parents regarding the child's care; (2) the wishes and concerns of the child, as

expressed to the juvenile court; (3) the child's interaction and interrelationship with the child's

parents, siblings, and any other person who may significantly affect the child's best interest;

(4) the child's adjustment to the child's home, school, and community; and, (5) the mental

and physical health of all persons involved. R.C. 3109.04(F)(1)(a) thru (e).

       {¶ 12} The juvenile court enjoys broad discretion in custody proceedings. In re E.L.C.,

12th Dist. Butler No. CA2014-09-177, 2015-Ohio-2220, ¶ 16. As a result, the standard of

review in custody decisions is whether the juvenile court abused its discretion. C.D. v. D.L.,

12th Dist. Fayette No. CA2006-09-037, 2007-Ohio-2559, ¶ 14. An abuse of discretion

implies that the trial court's attitude was unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). The discretion that a trial court

enjoys in custody matters should be accorded the utmost respect, given the nature of the

proceeding and the impact the court's determination will have on the lives of the parties

concerned. In re C.A., 2015-Ohio-1410 at ¶ 15. A reviewing court must not substitute its

judgment for that of the juvenile court when applying the abuse of discretion standard.

Morrison v. Robinson, 12th Dist. Fayette No. CA2012-06-019, 2013-Ohio-453, ¶ 26.

       {¶ 13} As it relates to a manifest weight of the evidence challenge, this court "weighs

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the finder of fact clearly lost its way

and created such a manifest miscarriage of justice that the judgment must be reversed and a

new trial ordered." Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20. The

presumption in weighing the evidence is in favor of the finder of fact, which we are especially
                                                -5-
                                                                       Brown CA2016-11-021

mindful of in custody cases. In re C.Y., 12th Dist. Butler Nos. CA2014-11-231 and CA2014-

11-236 thru CA2014-11-238, 2015-Ohio-1343, ¶ 25. In turn, "[i]f the evidence is susceptible

to more than one construction, the reviewing court is bound to give it that interpretation which

is consistent with the verdict and judgment, most favorable to sustaining the verdict and

judgment."   Eastley at ¶ 21.     Thus, "[w]here an award of custody is supported by a

substantial amount of credible and competent evidence, such an award will not be reversed

as being against the weight of the evidence by a reviewing court." In re T.M., 12th Dist.

Butler No. CA2007-01-019, 2007-Ohio-6034, ¶ 28, citing Davis v. Flickinger, 77 Ohio St. 3d
415, 418 (1997).

       {¶ 14} After reviewing the record, including the lengthy transcripts from the five-day

dispositional hearing, we find the juvenile court did not abuse its discretion by granting legal

custody of the children to the Grays, the Blacks, and the Whites.

                                      A.B. to the Grays

       {¶ 15} As it relates to A.B., who was 11 months old at the time BCDJFS filed its

complaint, the record indicates A.B. was so dirty while living in the one-bedroom apartment

with Mother and Father that she developed a yeast infection under her chin. There was also

testimony that A.B. was developmentally delayed and had a flat head as a result of her

spending most of her time laying on a mattress in front of the television. The record further

indicates that A.B. was "severely compacted," had an ear infection, and was very dirty with

matted hair at the time of her removal. However, since being placed with the Grays, the

record indicates A.B. has received the necessary medical attention for her constipation, is no

longer developmentally delayed, and is now on track for her age.

       {¶ 16} There was also testimony that A.B. is clean, bathed, and well cared for by the

Grays. The record further establishes that A.B. has a strong bond with the Grays, as well as

the Grays' 12-year-old son who "adores" her. As Mrs. Gray even testified when asked of her
                                              -6-
                                                                       Brown CA2016-11-021

attitude in making A.B.'s placement in her home permanent, Mrs. Gray testified that "when

she came into our house she became ours." The guardian ad litem also testified that A.B.

appeared healthy and happy with the Grays who are "extremely devoted to her."

                                       J.B. to the Blacks

       {¶ 17} In regards to J.B., who at the time the complaint was filed by BCDJFS was six

years old, the record indicates that, upon her removal, J.B. was "disheveled," dirty, with ratty

hair, exhibited an offensive smell, and appeared very thin. However, since being placed with

the Blacks, J.B. received counseling, was cleaner and heathier, and had been prescribed

medication for her "extreme" case of ADHD. The record also indicates J.B. has been

diagnosed with an anxiety disorder that, according to Mrs. Black, approached a potential

heightened diagnosis of PTSD. There was also testimony that J.B. would become very angry

and engage in self harm after attending supervised visits with Mother and Father. This

includes testimony that J.B. would hit herself in the head, pull her hair, and "pick her fingers

sometimes until they bled at times."

       {¶ 18} Nevertheless, although substantially behind academically and socially to other

children her age, the record indicates that J.B., who also receives services for a speech and

language disorder, has made tremendous progress both academically and socially since

being placed with the Blacks. As one of her counselors even testified, J.B. is "blossoming."

The record further establishes that J.B. has a strong bond to the Blacks, as well as the

Blacks' other children who J.B. oftentimes calls her brothers and sisters. Mrs. Black further

indicated that she hoped to keep J.B. at her home, if possible. The guardian ad litem also

testified that J.B. told him she did not want to return home with Mother and Father.

                                L.B. and S.B. to the Whites

       {¶ 19} Finally, as it relates to L.B. and S.B., who were approaching three and four

years old at the time BCDJFS filed its complaint, the record indicates the two children were
                                              -7-
                                                                        Brown CA2016-11-021

now attending daycare and preschool, as well as other outside activities, and that their

speech development had increased dramatically since being placed with the Whites.

Specifically, in regards to L.B., a caseworker from BCDJFS testified that "you couldn't

understand [L.B.]" upon her removal, but now that she has been attending daycare and

preschool, she has developed better speech and communication. The record further

indicates that both children have bonded well with the Whites, who indicated they were

"willing to provide foreseeable care for the children." The guardian ad litem also testified that

L.B. and S.B. "were literally as happy as can be to be there," that they were "very

comfortable, very happy," and that L.B. and S.B. repeatedly stated that they did not want to

leave and return home with Mother and Father.

       {¶ 20} In light of the foregoing, while it is clear that Mother has a strong, loving

relationship with her children, we find the evidence presented to the juvenile court establishes

by a preponderance of the evidence that granting legal custody of the children to their

respective foster parents, the Grays, the Blacks, and the Whites, was in the children's best

interest. As the guardian ad litem even testified, "no matter how strong [the bond] would not

change my opinion that these children are improperly cared for." This is true despite the fact

that Mother completed some of her case plan services, particularly that of her parenting

classes, for "it is well-settled that the completion of case plan services alone does not equate

to, or necessitate a finding that the parents have substantially remedied the conditions that

caused the removal of the child from the home." In re E.B., 12th Dist. Warren Nos. CA2009-

10-139 and CA2009-11-146, 2010-Ohio-1122, ¶ 30. The case plan is a means to the goal of

reunification, but not the goal itself. In re G.C., 12th Dist. Butler Nos. CA2016-12-237 thru

CA2016-12-240, 2017-Ohio-4226, ¶ 42.

       {¶ 21} In reaching this decision, we further note that the issues resulting in the removal

of the children at issue was not simply "the situation of alleged filth" as Mother suggests.
                                               -8-
                                                                        Brown CA2016-11-021

Rather, as it relates to the children at issue in this case, the testimony presented to the

juvenile court revealed significant, ongoing concerns regarding the children's hygiene,

academic and social development, and safety while living in Mother's dirty, cluttered one-

bedroom apartment with their four other siblings, Mother, Father, and Wife. This includes

testimony that Wife at one time had thoughts of killing herself and her children, and that

Father had twice been convicted of endangering children. These issues cannot be ignored

simply because Mother was employed and had not involved herself in illicit drugs or other

criminal activity.

       {¶ 22} Moreover, contrary to Mother's claim otherwise, the record fully supports the

magistrate's decision finding "the condition of the residence was intolerable for the well-being

of the children" and that they "did not alleviate the harmful condition of the children," despite

repeated help from BCDJFS. This is true regardless of whether the one-bedroom apartment

where Mother, at least at one point, lived with Father and Wife had been considered "clean."

As the guardian ad litem testified, Mother, Father, and Wife do not possess "the adult

capacity, guidance, responsibility, wherewithal, or good sense of judgment to raise these

children." We agree. Therefore, having found no abuse of discretion in the juvenile court's

decision granting legal custody of the children to the Grays, the Blacks, and the Whites, and

concluding the juvenile court's decision was not against the manifest weight of the evidence,

Mother's first assignment of error is without merit and overruled.

       {¶ 23} Assignment of Error No. 2:

       {¶ 24} THE TRIAL COURT COMMITTED PLAIN ERROR IN GRANTING LEGAL

CUSTODY OF S.B. AND L.B. TO [THE WHITES], WHEN THEY NEVER APPEARED

BEFORE THE COURT PURSUANT TO R.C. 2151.353(A)(3)(d).

       {¶ 25} In her second assignment of error, Mother argues the juvenile court erred by

granting legal custody of S.B. and L.B. to the Whites when it is undisputed the Whites did not
                                               -9-
                                                                           Brown CA2016-11-021

testify at any portion of the five-day dispositional hearing. Mother, however, never raised any

objection to the Whites' absence from the dispositional hearing, thereby forfeiting all but plain

error on appeal.

       {¶ 26} The plain error doctrine is not favored in civil cases. In re K.R., 12th Dist.

Clermont No. CA2015-06-049, 2016-Ohio-2775, ¶ 20. The Ohio Supreme Court defined

plain error in the civil context as an error that "seriously affects the basic fairness, integrity, or

public reputation of the judicial process, thereby challenging the legitimacy of the underlying

judicial process itself." Goldfuss v. Davidson, 79 Ohio St. 3d 116 (1997), syllabus. Plain error

will be recognized only in the extremely rare case involving exceptional circumstances. In re

E.J., 12th Dist. Warren No. CA2014-07-098, 2015-Ohio-731, ¶ 10.

       {¶ 27} Pursuant to R.C. 2151.353(A)(3)(d),

               A person identified in a complaint or motion filed by a party to the
               proceedings as a proposed legal custodian shall be awarded
               legal custody of the child only if the person identified signs a
               statement of understanding for legal custody that contains at
               least the following provisions:

               ***

               (d) That the person understands that the person must be present
               in court for the dispositional hearing in order to affirm the
               person's intention to become legal custodian, to affirm that the
               person understands the effect of the custodianship before the
               court, and to answer any questions that the court or any parties
               to the case may have.

"[T]he legislative purpose of the signed statement of understanding under R.C. 2151.353(A)

is to help insure that prospective legal custodians are apprised of the significant

responsibilities they will undertake." In re W.A., 5th Dist. Muskingum No. CT2013-0002,

2013-Ohio-3444, ¶ 16.

       {¶ 28} Mother has not directed this court to anything in the record to suggest the

Whites were unaware of the significant responsibilities involved in obtaining legal custody of


                                                - 10 -
                                                                        Brown CA2016-11-021

S.B. and L.B.      Rather, the record indicates the Whites were well-aware of such

responsibilities considering they both signed a statement of understanding detailing those

responsibilities before BCDJFS filed its motion requesting the Whites be granted legal

custody. The Whites' home study also indicates the Whites advised BCDJFS they were

willing to care for S.B. and L.B. "for as long as necessary" and that they were "happy to be

able to provide a safe and stable environment for the children." The guardian ad litem further

recommended the Whites be awarded legal custody of S.B. and L.B. In light of our holding

above, this is not one of the extremely rare cases involving exceptional circumstances that

requires a finding of plain error. In re Bouska, 5th Dist. Tuscarawas No. 2007 AP 09 0063,

2008-Ohio-3277, ¶ 34. Accordingly, because we see no reason why S.B. and L.B.'s

placement with the Whites should not continue, Mother's second assignment of error is

without merit and overruled.

       {¶ 29} Assignment of Error No. 3:

       {¶ 30} THE TRIAL COURT COMMITTED PLAIN ERROR AND ABUSED ITS

DISCRETION IN SETTING THE DISPOSITION FOR FIVE SEPARATE DATES THAT

SPANNED ALMOST A YEAR, AND IN NOT RULING ON OBJECTIONS TO THE

MAGISTRATE'S DECISION FOR AN ADDITIONAL YEAR AND A HALF.

       {¶ 31} In her third assignment of error, Mother argues the juvenile court committed

plain error and abused its discretion by setting the disposition hearing for five separate dates

and by failing to rule on her objections to the magistrate's decision until over a year after they

were filed. Mother, however, has failed to provide any evidence as to how these delays may

have impacted the juvenile court's ultimate decision finding it was in the children's best

interest to award legal custody to the Grays, the Blacks, and the Whites. While it certainly

would have been better practice for the juvenile court to resolve these matters more

expeditiously given the uncertain nature of legal custody proceedings, this case involved
                                              - 11 -
                                                                        Brown CA2016-11-021

eight children of various ages, multiple attorneys representing the Mother, Father, and Wife,

as well as the guardian ad litem and a psychologist, all of whom had conflicting, busy

schedules. This court will not usurp the power of the juvenile court to control its own docket.

Once again, this is not one of the extremely rare cases involving exceptional circumstances

that requires a finding of plain error. Therefore, Mother's third assignment of error is without

merit and overruled.

       {¶ 32} Assignment of Error No. 4:

       {¶ 33} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY NOT

SETTING THE CASES FOR REVIEW AFTER APPELLANT FILED OBJECTIONS TO THE

MAGISTRATE'S DECISION.

       {¶ 34} In her fourth assignment of error, Mother argues the juvenile court committed

plain error and abused its discretion by not holding an annual review hearing while her

objections to the magistrate's decision were pending. In support of this claim, Mother cites to

R.C. 2151.417(C), a statute that requires the juvenile court to hold a "review hearing no later

than every twelve months after the initial review hearing until the child is adopted, returned to

the parents, or the court otherwise terminates the child's placement or custody

arrangement[.]" However, as Mother readily admits, Mother never requested the juvenile

court to hold such a hearing, thereby forfeiting all but plain error on appeal. Again, this is not

one of the extremely rare cases involving exceptional circumstances that requires a finding of

plain error. This is certainly true here considering any reversal at this stage would do nothing

more than further delay these already lengthy legal custody proceedings. Certainly, if there

is reason to terminate the children's placement or custody arrangement, the juvenile court

retains jurisdiction to address those issues. Therefore, because this failure does not raise to

the level of plain error, Mother's fourth assignment of error is without merit and overruled.

       {¶ 35} Assignment of Error No. 5:
                                              - 12 -
                                                                             Brown CA2016-11-021

       {¶ 36} THE TRIAL COURT ERRED BY NOT HOLDING THE AGENCY TO ITS

BURDEN OF PROOF AND BY NOT MAKING A FINDING THAT THE AGENCY HAD MET

ITS REASONABLE EFFORTS REQUIREMENTS AND COMPLIED WITH R.C. 2151.419(A).

       {¶ 37} In her fifth assignment of error, Mother argues the juvenile court failed to find

BCDJFS made reasonable efforts to either "prevent the removal of the child from the child's

home, to eliminate the continued removal of the child from the child's home, or to make it

possible for the child to return safely home" as required by R.C. 2151.419(A). That is simply

not the case for the juvenile court specifically stated that Mother's "argument that [BCDFJS]

failed to prove they made reasonable efforts is not well taken" given the fact that she was

"offered services and participated in services." As noted above, the record fully supports the

juvenile court's decision. Mother's fifth assignment of error is therefore without merit and

overruled.

       {¶ 38} Assignment of Error No. 6:

       {¶ 39} THE TRIAL COURT ERRED BY AN AWARD OF LEGAL CUSTODY TO

KINSHIP PLACEMENTS WHO WERE NOT "RELATIVES AND FRIENDS OF THE FAMILY"

AS THE COURT INCORRECTLY FOUND, BUT WERE SIMPLY FAMILIES FROM THE

CHILDREN'S SCHOOL DISTRICT.

       {¶ 40} In her sixth assignment of error, Mother once again argues the juvenile court

erred by awarding legal custody of the children to the Grays, the Blacks, and the Whites,

three nonrelative families. In support of this claim, Mother takes issue with the juvenile

court's erroneous classification of the Grays, the Blacks, and the Whites as "relatives and

friends of the family."3 However, despite this faulty characterization, pursuant to R.C.

2151.353(A)(3), the juvenile court may award legal custody to "either parent or to any other


3. The record indicates that although the Grays, the Blacks, and Whites may not have been "relatives and
friends of the family," they "had known the family and been involved with the family."
                                                 - 13 -
                                                                         Brown CA2016-11-021

person," including, as it relates to this case, the Grays, the Blacks, and the Whites. As stated

previously, a juvenile court "may award legal custody to a nonparent upon a demonstration

by a preponderance of the evidence that granting legal custody to the nonparent is in the

child's best interest." In re C.A., 2015-Ohio-1410, ¶13. That is exactly what occurred here.

The fact that the juvenile court incorrectly referred to the Grays, the Blacks, and the Whites

as "relatives and friends of the family," as opposed to "people who have frequent contact with

the children" as one caseworker testified, does not impact that determination.

       {¶ 41} In so holding, we find it necessary to dispel Mother's apparent misconception

regarding the juvenile court's decision to grant legal custody of the children to the Grays, the

Blacks, and the Whites. Again, this is a case of legal custody, not permanent custody. In

turn, just as the juvenile court stated, Mother's "parental rights" in regards to the children at

issue "have not been terminated." (Emphasis sic.) This means that Mother still has the right

to visit the children, the right to make elective medical decisions for the children, and the right

to choose the children's religious affiliation. The juvenile court noted as much as part of its

decision overruling Mother's objections to the magistrate's decision. Therefore, Mother's

claim that the Grays, the Blacks, and the Whites would have no ongoing relationship with her

in regards to these children is simply incorrect. Accordingly, Mother's sixth assignment of

error is without merit and overruled.

       {¶ 42} Assignment of Error No. 7:

       {¶ 43} THE TRIAL COURT ERRED BY SETTING FORTH NOT A SINGLE FACT AND

IN MAKING NO DIFFERENTIATION BETWEEN THE THREE PARENTS BEFORE IT

WHEN ISSUING ITS DECISION FOLLOWING A REQUEST FOR FINDINGS OF FACT AND

CONCLUSIONS OF LAW.

       {¶ 44} In her seventh assignment of error, Mother argues the juvenile court erred by

failing to provide its own findings of fact and conclusions of law when ruling on her objections
                                               - 14 -
                                                                        Brown CA2016-11-021

to the magistrate's decision. In support of this claim, Mother notes the caption on her

objections to the magistrate's decision included a specific request for "specific findings of fact

and conclusions of law[.]" However, by upholding the magistrate's decision, the juvenile court

clearly approved and adopted the magistrate's findings of fact and conclusions of law as its

own. The juvenile court need not repeat those same findings of fact and conclusions of law

within its own decision. Moreover, the fact that the juvenile court referred to Mother, Father,

and Wife collectively as "parents" instead of discussing each individual separately within its

entry does not render the juvenile court's decision improper. As noted above, the juvenile

court's decision granting legal custody of the children to the Grays, the Blacks, and the

Whites, three nonrelative families, was in the children's best interest and not an abuse of

discretion. Therefore, Mother's seventh assignment of error is without merit and overruled.

       {¶ 45} Judgment affirmed.


       RINGLAND and PIPER, JJ., concur.




                                              - 15 -